              Case 1:17-cr-00137-JGK Document 355 Filed 11/14/19 Page 1 of 1


                               USDC SONY
                               DOCUMENT
/v1iedel 81 Myslivviec LLP     ELECTRONICALL y FILED
                               DOC#
                               DATE FILED:~--// ... /Z_-:7.:!_~=··                  November 14, 2019
ByECF
Hon. John G. Koeltl
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

        Re:     United States v. Michelle Landoy
                17 Cr. 137 (JGK)
                                                                                                          .J
Dear Judge Koeltl:

        My client, Michelle Landoy, is currently scheduled to by sentenced by this Court on January 31,
2020. I write today to request a brief adjournment of Ms. Landoy's sentencing due to a scheduling
conflict on my behalf. I am unavailable from January 30 to February 6 of 2020, but am available on
February 7, 2020, the date of Ms. Landoy's codefendant Desiree Scott's sentencing, as well as the week
after that.                                                                                   '

        The Government, through AUSA David Abramowicz, does not object to this adjournment.

        Thank you for the Court's consideration of this request.

                                                     Very truly yours,

                                                            Isl
                                                     Aaron Mysliwiec
                                                     Attorney for Michelle Landoy




cc:     AUSAs David Abramowicz, Kristy Greenberg, & Michael Neff (by ECF)
